In the United States Court of Federal Claims
                                  No. 02-1078L
                              (Filed May 24, 2021)

***********************
                        *
GARY BAILEY,            *
                        *
             Plaintiff, *
                        *
         v.             *
                        *
THE UNITED STATES,      *
                        *
             Defendant. *
                        *
***********************


                                    ORDER

       In light of the statement noting plaintiff ’s death, ECF No. 163, and the
motion for substitution, ECF No. 164, the Court hereby STAYS consideration of the
motion to dismiss this case, ECF No. 145, pending determination of the proper
party to litigate this matter.

IT IS SO ORDERED.

                                      s/ Victor J. Wolski
                                      VICTOR J. WOLSKI
                                      Senior Judge